Citation Nr: 1027530	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from January 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2008, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Houston, Texas RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam era, but his service 
did not include duty in or visitation to the Republic of Vietnam 
and he is not entitled to a presumption of Agent Orange exposure.  

2.  There is no evidence of record corroborating the Veteran's 
assertion of in-service exposure to Agent Orange.

3.  Diabetes mellitus is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge from active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in service 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases are subject to presumptive service connection if 
manifest to a compensable degree within one year from separation 
from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection can be established on a presumptive basis for 
certain diseases associated with exposure during service to 
herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  
Diabetes mellitus is such a disease.  38 C.F.R. §3.309(e).

A Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent.  38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries of 
the Republic of Vietnam.  Specifically service on a deep water 
naval vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of Vietnam.  
See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to be 
entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran contends that he is entitled to service connection 
for diabetes mellitus, type II due exposure to Agent Orange.  

Service records show the Veteran served with a fighter squadron 
aboard the aircraft carrier USS Coral Sea (CVA-43), which was 
deployed to the Tonkin Gulf during his time aboard in 1969 and 
1970.  Other evidence of record shows that on at least two 
occasions, the Veteran himself acknowledged that he did not 
actually step foot off the vessel (See Deferred Rating Decision 
dated March 2004 and June 2004 Report of Contact).  However, he 
now asserts that while on board the USS Coral Sea he disembarked 
in Da Nang, Vietnam to load supplies.  

However, the Board finds that the record does not support his 
contentions that he was physically within the Republic of 
Vietnam.  The Veteran's service personnel and treatment records 
fail to corroborate his assertion of in-service Agent Orange 
exposure.  His DD Form 214 shows that he served during the 
Vietnam era and received a National Defense Service Medal (NDSM), 
but he did not receive any decorations or medals that would 
reflect service in Vietnam.  

The RO attempted to verify the Veteran's Vietnam service through 
the National Personnel Records Center (NPRC) and the Defense 
Personnel Records Imagining System (DPRIS), 

In July 2006, the RO received a response from the service 
department, indicating that it had no records showing the Veteran 
had been exposed to herbicides. (see VA Form 3101).  

In August 2009, the DPRIS confirmed that the USS Coral Sea was in 
the Da Nang harbor in 1969 noting in particular that on January 
28, 1969, all of the Search and Rescue (SAR) helicopters assigned 
to the USS Coral Sea were not flyable due to mechanical 
difficulties.  The USS Coral Sea circled the Da Nang harbor for 
100 minutes while the helicopters were lifted ashore from Da 
Nang.  However, there is no conclusive proof of the Veteran's 
physical presence in Vietnam.  

DPRIS indicated that to conduct deck log research on the 
Veteran's behalf he would need to provide specific dates, within 
a 60-day time period that he set foot in country, the purpose of 
his visits, and his modes of transportation to the shore.  DPRIS 
then noted that deck logs would not normally annotate individuals 
arriving or going ashore on routine basis.  Although these 
records may indicate aircraft or boats arriving/departing, they 
would not list passengers by name, unless that individual was a 
very important person (VIP) or high ranking officer.  In addition 
deck logs do not normally list the destinations of these aircraft 
and vessels.  It was also noted that information regarding the 
duties and assignments requiring the Veteran to go ashore in 
Vietnam may be in his Official Military Personnel File.  

Additional inquiry yielded negative replies from the US Army 
Joint Services Records Research Center (JSRRC) and the US Special 
Operations Command (USSOCOM). 

In correspondence dated August 2009, the Veteran was given an 
opportunity to provide additional evidence regarding his service 
before any action was taken on his claim, but did not respond.  

Additional attempts to verify service in Vietnam from the U.S. 
Special Operations Command (USSOCOM) failed to confirm that the 
Veteran was actually present in Vietnam.

In October 2009, the RO made a Formal Finding of a lack of 
information required to corroborate Vietnam Service or exposure 
to Agent Orange.

Unfortunately, the Veteran's service, as reflected in the record, 
does not fall within the definition of "service in Vietnam" in 
the relevant statutes and regulations.  There is no documentation 
that he had actual visitation to Vietnam and there is no other 
corroborative evidence to support such a finding.  Thus, while 
the Veteran has been diagnosed with a disease listed at 
§ 3.309(e) (diabetes mellitus), he is not entitled to the 
presumption that it was incurred in or aggravated by service on 
the basis of exposure to an herbicide agent during service in the 
Republic of Vietnam.

Nevertheless, even if a Veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet App 
120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With regard to whether the evidence establishes a direct 
connection between the Veteran's service and his development of 
diabetes mellitus, In this case, service treatment records (STRs) 
fail to reveal any significant symptomatology suggestive of 
diabetes mellitus.  On a December 1977 report of medical history, 
the Veteran specifically denied sugar or albumin in his urine.  

Furthermore, post-service treatment records show elevated glucose 
levels consistent with diabetes mellitus in 2004, 35 years after 
his separation from active duty, which makes it impossible to 
grant presumptive service connection for manifestation of a 
chronic disability within one year after separation from service.  
38 C.F.R. §§ 3.307 and 3.309.  In fact, the Court has held that 
the absence of evidence of a disorder in the STRs or of 
persistent symptoms between separation from service along with 
the first evidence of it years later constitutes negative 
evidence tending to disprove the assertion that the Veteran was 
disabled from any disease or injury during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also 38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  

Nor is there any medical evidence linking his diabetes mellitus 
to his military service many decades earlier.  As a result, the 
Board finds that the claim must be denied.

The only other evidence submitted in support of the claim 
consists of the Veteran's testimony given at his August 2008 
Board hearing.  He essentially reiterated previously submitted 
information consistent with history and complaints made during 
the course of this appeal.  As to his assertions that he 
developed diabetes mellitus due to in-service herbicide exposure, 
although we recognize the sincerity of the arguments advanced by 
the Veteran in this case, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In some circumstances, lay statements may be competent to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, the 
Veteran's diabetes mellitus is not the type of disease for which 
the Veteran's lay statements could be considered competent.  
Moreover, the Veteran's lay statements are of no probative value 
when weighed against the other evidence of record.  The service 
treatment records which are silent, the prolonged period without 
medical complaint after service, and the post service medical 
evidence which does not etiologically relate the Veteran's 
diabetes mellitus to service are all factors that preponderate 
against his assertions.  

In this case the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated March 2004 and March 2006, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon this issue.  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  Relevant in-service 
and post-service treatment reports are of record.  Although a VA 
examination was not scheduled to obtain a medical opinion, the 
Board finds that it is not necessary.  The Veteran's claim turns 
largely on the locations of his service, rather than on any 
medical question.  Moreover, there is no evidence of a continuity 
of symptoms, nor is there any competent evidence that diabetes 
mellitus may be related to service.  Accordingly, a remand for 
the purpose of obtaining a medical opinion regarding whether the 
Veteran's diabetes mellitus is etiologically related to service 
is not warranted.  38 C.F.R. § 3.159 (2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Therefore all obtainable evidence identified by the Veteran 
relative to the claims has been obtained and associated with the 
claims file, and he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his new and material claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


